DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al (US 2016/0181355 A1) in view of Sasaki et al (US 2019/0148563 A1), further in view of Terano et al (US 2012/0223337 A1).
Regarding claim 1, Nagaoka et al discloses a Schottky barrier diode (Figure 1) comprising: a semiconductor substrate (Figure 1, reference 12); a drift layer(Figure 1, reference 26)  provided on the semiconductor substrate (Figure 1, reference 12); an anode electrode (Figure 1, reference 14) brought into Schottky contact with the drift layer (Figure 1, reference 26); and a cathode electrode (Figure 1, reference 16) brought into ohmic contact with the semiconductor substrate (Figure 1, reference 12), wherein the drift layer (Figure 1, reference 26) has an outer peripheral trench (Figure 1, reference 24) surrounding the anode electrode (Figure 1, reference 14) in a plan view, and wherein a surface of the drift layer (Figure 1, reference 26, uppermost portion) positioned between the anode electrode (Figure 1, reference 14) and the outer peripheral trench (Figure 1, reference 24) is covered with a layer (Figure 1, reference 30) having a conductivity type opposite to that of the drift layer (Figure 1, reference 26).
However, Nagaoka et al does not disclose the semiconductor substrate and drift layer are made of gallium oxide.

It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Nagaoka et al with the teachings of Sasaki et al for the purpose of forming the semiconductor substrate and drift layer with gallium oxide in order to withstand voltage, minimizing the breakdown field and reducing the leakage current that would keep the Schottky diode from burning out.
Nagaoka et al in view of Sasaki disclose the above claimed subject matter.
However, Nagaoka et al and Sasaki et al do not disclose wherein a surface of the drift layer is covered with a semiconductor layer.
Terano et al discloses wherein a surface of the drift layer (Figure 9, reference 3) is covered with a semiconductor layer (Figure 9, reference 12).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Nagaoka et al and Sasaki et al with the teachings of Terano et al for the purpose of covering the drift layer with a semiconductor layer in order to regulate current flow in diodes.
Regarding claim 2, Nagaoka et al in view of Sasaki further in view of Terano et al disclose wherein the semiconductor layer is made of an oxide semiconductor material (Terano, Figure 9, reference 12; prima facie case of obviousness as stated above).
Regarding claim 3, Nagaoka et al discloses wherein the anode electrode (Figure 1, reference 14) and the semiconductor layer (Figure 1, reference 30) overlap each other.
Regarding claim 4, Nagaoka et al discloses herein the outer peripheral trench (Figure 1, reference 24) is filled with an insulating material or a semiconductor material having a conductivity type (paragraph 0025) opposite to that of the drift layer (Figure 1, reference 26; paragraph 0026).
Regarding claim 5, Nagaoka et al discloses wherein the drift layer (Figure 1, reference 26) further has a plurality of center trenches (Figure 1, references 20 and 22a-22e) formed at a position overlapping the anode electrode (Figure 1, reference 14) in a plan view.
Regarding claim 6, Nagaoka et al in view of Sasaki et al discloses wherein an inner wall of each of the plurality of center trenches (Figure 1, reference 12, Sasaki) is covered with an insulating film (Figure 1, reference 15, Sasaki; prima facie case of obviousness as stated above).
Regarding claim 7, Nagaoka et al discloses wherein the anode electrode (Figure 1, reference 14) and the semiconductor layer (Figure 1, reference 30) overlap each other.
Regarding claim 8, Nagaoka et al discloses herein the outer peripheral trench (Figure 1, reference 24) is filled with an insulating material or a semiconductor material having a conductivity type (paragraph 0025) opposite to that of the drift layer (Figure 1, reference 26; paragraph 0026).
Regarding claim 9, Nagaoka et al discloses wherein the drift layer (Figure 1, reference 26) further has a plurality of center trenches (Figure 1, references 20 and 22a-22e) formed at a position overlapping the anode electrode (Figure 1, reference 14) in a plan view.
Regarding claim 10, Nagaoka et al in view of Sasaki et al discloses wherein an inner wall of each of the plurality of center trenches (Figure 1, reference 12, Sasaki) is covered with an insulating film (Figure 1, reference 15, Sasaki; prima facie case of obviousness as stated above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 23, 2022